DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.
 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 



Response to Amendment

	Currently, the pending Claims are 1-7. The examined Claims are 1-7, with Claim 1 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejection(s) of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant presents arguments in favor of the instant Claims versus the prior art of record (i.e. Murakami, as modified by Elangovan).

	In particular, Applicant argues that while Murakami’s Figure 1 discloses only oxygen being produced as a byproduct at the anode, Murakami fails to teach or suggest how the production of other byproducts may be avoided (Page 5 of Remarks). Applicant noes that while Murakami discloses performing synthesis of ammonia using water, Murakami does not acknowledge the problem of, or propose any solution for, water diffusion to the anode (Page 5 of Remarks). Furthermore, Applicant argues that while Elangovan describes solid materials that convey oxide ions across a potential gradient, Elangovan only describes such a feature in the context of a fuel cell or electrolyzer for converting 

	Applicant’s aforementioned arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to independent Claim 1 are Murakami et al. (“Electrolytic ammonia synthesis from water and nitrogen gas in molten salt under atmospheric pressure”) and Elangovan et al. (US 2011/0062017).

Murakami teaches an electrochemical cell used for the production of ammonia (Introduction, Pages 5423-5424, Figure 1). As illustrated in Figure 1, Murakami teaches that the electrochemical cell comprises a first volume positioned between an anode and a cathode, wherein the first volume is exposed to respective surfaces of the anode and cathode (introduction, Pages 5423-5424, Figure 1). As illustrated in Figure 1, the electrochemical cell comprises a water vapor inlet (i.e. a “steam inlet,” given 
Elangovan teaches a solid oxide electrolysis cell (Title, Abstract). As illustrated in Figure 1, Elangovan teaches that the cell comprises a solid oxide electrolyte, wherein the solid oxide electrolyte is specifically selective for the conduction of oxygen ions therethrough such that water and other chemical species are impeded from reaching the anode (102) of the cell while oxygen is allowed to evolve at the anode ([0034]-[0037]). Elangovan teaches that the solid oxide electrolyte is formed, for example, out of a solid oxide ceramic such as yttria stabilized zirconia, scandium stabilized zirconia, or lanthanum strontium gallate magnesite ([0035]). Elangovan teaches that each of said materials are known solid oxide ceramic materials which are both ionically conductive and electrically insulating ([0035]).   

However, independent Claim 1 explicitly requires the presence of a solid oxide conducting material positioned to impede steam from the steam inlet from reaching the anode, wherein the first volume is positioned between the cathode and the layer of solid oxide conducting material.

Although Murakami’s Figure 1 discloses only oxygen being produced as a byproduct at the anode, Murakami fails to teach or suggest how the production of other byproducts may be avoided. While Murakami discloses performing synthesis of ammonia using water, Murakami does not acknowledge the problem of, or propose any solution for, water diffusion to the anode. Furthermore, while Elangovan describes solid materials that convey oxide ions across a potential gradient, Elangovan only describes such a feature in the context of a fuel cell or electrolyzer for converting oxygen-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729